EXHIBIT 10.5

INDEMNIFICATION AGREEMENT

THIS INDEMNIFICATION AGREEMENT, dated as of the date written below, is made by
and between Bob Evans Farms, Inc., a Delaware corporation (the “Company”), and
(the “Indemnitee”).

R E C I T A L S:

 

  A. The Company recognizes that competent and experienced persons are
increasingly reluctant to serve or to continue to serve as directors or officers
of corporations unless they are protected by comprehensive liability insurance
or indemnification, or both, due to increased exposure to litigation costs and
risks resulting from their service to such corporations, and due to the fact
that the exposure frequently bears no reasonable relationship to the
compensation of such directors or officers;

 

  B. The Company, after reasonable investigation, has determined that the
liability insurance coverage presently available to the Company may be
inadequate in certain circumstances to cover all possible exposure for which
Indemnitee should be protected;

 

  C. The Company believes that the interests of the Company and its stockholders
would best be served by a combination of such insurance and the indemnification
by the Company of the directors and officers of the Company;

 

  D. The Company’s Restated Certificate of Incorporation (“Certificate of
Incorporation”) and Amended and Restated By-Laws (“By-Laws”) require the Company
to indemnify its directors, along with board elected officers, to the fullest
extent permitted by the Delaware General Corporation Law (the “DGCL”);

 

  E. The Certificate of Incorporation and By-Laws expressly provide that the
indemnification provisions set forth therein are not exclusive, and contemplate
that contracts may be entered into between the Company and its directors and
officers with respect to indemnification;

 

  F. Section 145 of the DGCL (“Section 145”), under which the Company is
organized, empowers the Company to indemnify its officers, directors, employees
and agents by agreement and to indemnify persons who serve, at the request of
the Company, as the directors, officers, employees or agents of other
corporations or enterprises, and expressly provides that the indemnification
provided by Section 145 is not exclusive;

 

  G. Section 102(b)(7) of the DGCL allows a corporation to include in its
certificate of incorporation a provision limiting or eliminating the personal
liability of a director for monetary damages in respect of claims by
shareholders and corporations for breach of certain fiduciary duties, and the
Company has so provided in its Certificate of Incorporation that each Director
shall be exculpated from such liability to the maximum extent permitted by law;

 

-1-



--------------------------------------------------------------------------------

  H. The Company desires to provide the Indemnitee with specific contractual
assurances of the Indemnitee’s rights to full indemnification against litigation
risks and reasonable expenses (regardless, among other things, of any amendment
to or revocation of the Certificate of Incorporation and By-Laws or any change
in the ownership of the Company or the composition of its Board of Directors)
and, to the extent insurance is available, the coverage of the Indemnitee under
the Company’s directors’ and officers’ liability insurance policies;

 

  I. The Nominating and Corporate Governance Committee, as well as the Board of
Directors, has determined that contractual indemnification as set forth herein
is not only reasonable and prudent but also promotes the best interests of the
Company and its stockholders;

 

  J. The Company desires and has requested Indemnitee to serve or continue to
serve as a director or officer of the Company free from undue concern for
unwarranted claims for damages arising out of or related to such services to the
Company; and

 

  K. Indemnitee is willing to serve, continue to serve or to provide additional
service for or on behalf of the Company on the condition that he is furnished
the indemnity provided for herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, and other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:

Section 1. Certain Definitions. For purposes of this Agreement, the following
definitions shall apply:

 

  (a) The term “Proceeding” shall be broadly construed and shall include,
without limitation, the investigation, preparation, prosecution, defense,
settlement, arbitration and appeal of, and the giving of testimony in, any
threatened, pending or completed claim, action, suit, proceeding, or
arbitration, whether civil, criminal, administrative, investigative, appellate
or arbitral, and whether formal or informal.

 

  (b) The phrase “by reason of the fact that Indemnitee is or was a director or
officer of the Company, or is or was serving at the Company’s request as a
director, officer, employee or agent of any Other Enterprise,” or any
substantially similar phrase, shall be broadly construed and shall include,
without limitation, any actual or alleged act or omission to act.

 

-2-



--------------------------------------------------------------------------------

  (c) The term “Expenses” shall be broadly and reasonably construed and shall
include, without limitation, all direct and indirect expenses, costs or charges
of any type or nature whatsoever (including, without limitation, all reasonable
attorneys’ fees and related disbursements, appeal bonds, other out-of-pocket
costs and reasonable compensation for time spent by Indemnitee for which
Indemnitee is not otherwise compensated by the Company or any third party,
provided that the rate of compensation and estimated time involved is approved
by the Company’s Board of Directors, which approval shall not be unreasonably
withheld, conditioned or delayed), actually and reasonably incurred by
Indemnitee in connection with the investigation, preparation, prosecution,
defense, settlement, arbitration or appeal of, or the giving of testimony in, a
Proceeding or establishing or enforcing a right to indemnification under this
Agreement, the Company’s Certificate of Incorporation or By-Laws, Section 145 of
the General Corporation Law of the State of Delaware or otherwise.

 

  (d) The terms “judgments, fines and amounts paid in settlement” shall be
broadly construed and shall include, without limitation, all direct and indirect
payments of any type or nature whatsoever (including, without limitation, all
penalties and amounts required to be forfeited or reimbursed to the Company), as
well as any penalties or excise taxes assessed on a person with respect to an
employee benefit plan.

 

  (e) The term “Company” shall include, without limitation and in addition to
the resulting corporation, any constituent corporation or any Other Enterprise
(including any constituent of a constituent) absorbed in a consolidation or
merger which, if its separate existence had continued, would have had power and
authority to indemnify its directors, officers, and employees or agents, so that
any person who is or was a director or officer of such constituent corporation
or Other Enterprise, or is or was serving at the request of such constituent
corporation as a director, officer, employee or agent of any Other Enterprise,
shall stand in the same position under the provisions of this Agreement with
respect to the resulting or surviving corporation as he or she would have with
respect to such constituent corporation or Other Enterprise as if its separate
existence had continued.

 

  (f) The term “Other Enterprise” shall include, without limitation, any other
corporation, limited liability company, partnership, joint venture, trust, real
estate investment trust or employee benefit plan.

 

  (g) The phrase “serving at the request of the Company,” or any substantially
similar phrase, shall include, without limitation, any service as a director or
officer of the Company which involves services as a director, officer, employee
or agent with respect to any Other Enterprise, including any employee benefit
plan.

 

  (h) A person who acted in good faith and in a manner such person reasonably
believed to be in the interest of the participants and beneficiaries of an
employee benefit plan shall be deemed to have acted in a manner “not opposed to
the best interests of the Company” as referred to in this Agreement.

 

-3-



--------------------------------------------------------------------------------

  (i) The term “defense” shall include investigations of any Proceeding, appeals
of any Proceeding and defensive assertion of any cross-claim or counterclaim.

 

  (j) The term “Independent Counsel” means a law firm, or a member of a law
firm, that is experienced in matters of corporation law and neither presently
is, nor in the past three years has been, retained to represent: (i) the Company
or Indemnitee in any matter material to either such party (other than with
respect to matters concerning Indemnitee under this Agreement, or of other
indemnitees under similar indemnification agreements), or (ii) any other party
to the Proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement. The Company agrees to pay the reasonable fees of the Independent
Counsel arising out of or relating to this Agreement or its engagement pursuant
hereto.

 

  (k) “Change in Control” means an event that shall be deemed to have occurred
on any of the following:

 

  1. the Incumbent Directors cease for any reason other than death to constitute
at least a majority of the members of the Board; provided however, that any
individual becoming a director after January 1, 2011( the effective date of the
Company’s Change in Control Plan) whose election, or nomination for election by
the Company’s stockholders, was approved by a vote of at least a majority of the
then Incumbent Directors shall also be treated as an Incumbent Director;

 

  2.

the acquisition by any person or group (within the meaning of Sections 13(d) and
14(d)(2) of the Securities Exchange Act of 1934 (“Exchange Act”)), other than
the Company, any Other Enterprise or any employee benefit plan (or related
trust) sponsored or maintained by the Company or any Subsidiary of the Company,
of beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act), directly or indirectly, of 30% or more of the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors of the Company provided, however, that
the provisions of this paragraph (b) shall not include the acquisition of voting
securities by any entity or person with respect to which that acquirer has filed
Schedule 13G (or any successor form or filing) promulgated by the Securities and
Exchange Commission (“SEC”) indicating that the voting securities were not
acquired and are not held for the

 

-4-



--------------------------------------------------------------------------------

  purpose of or with the effect of changing or influencing, directly or
indirectly, the Company’s management or policies, unless and until that entity
or person indicates that its intent has changed by filing SEC Schedule 13D (or
any successor form or filing);

 

  3. the consummation of a merger, consolidation or other business combination
of the Company with or into another entity, or the acquisition by the Company of
assets or shares or equity interests of another entity, as a result of which the
stockholders of the Company immediately prior to such merger, consolidation,
other business combination or acquisition, do not, immediately thereafter,
beneficially own, directly or indirectly, more than 50% of the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors of the entity resulting from such merger,
consolidation or other business combination of the Company;

 

  4. the sale or other disposition of all or substantially all of the assets of
the Company; or

 

  5. the liquidation or dissolution of the Company.

Notwithstanding the foregoing, with respect to any amount payable under this
Agreement that is subject to Code Section 409A (and for which no exception
applies), a Change in Control shall not be deemed to have occurred unless the
events or circumstances constituting a Change in Control also constitute a
“change in control event” within the meaning of Code Section 409A and the
Treasury Regulations promulgated thereunder.

Section 2. Indemnification.

 

 

  (a)

Subject to Sections 4, 6 and 8 of this Agreement, an Indemnitee who was or is
made a party or is threatened to be made a party to or is otherwise involved in
any Proceeding, by reason of the fact that he or she is or was a director or
officer of the Company or is or was serving at the request of the Company as a
director, officer, employee or agent of a Other Enterprise, whether the basis of
such proceeding is alleged action in an official capacity as a director,
officer, employee or agent or in any other capacity while serving as a director,
officer, employee or agent, shall be indemnified and held harmless by the
Company to the fullest extent permitted by Delaware law against all Expenses and
judgments, fines and amounts paid in settlement in connection therewith;
provided, however, that, except as provided in this Agreement with respect to
proceedings to enforce rights to indemnification, the Company shall indemnify
any such Indemnitee in connection with a proceeding (or part thereof) initiated
by such Indemnitee only if such proceeding (or part thereof) was authorized by
the board. The right to

 

-5-



--------------------------------------------------------------------------------

  indemnification conferred in this Section 2(a) shall include the right to be
paid by the Company the Expenses incurred in defending any such proceeding in
advance of its final disposition (an “advancement of Expenses”); provided,
however, that, if Delaware law so requires, Expenses incurred by an Indemnitee
in his or her capacity as a director or officer (and not in any other capacity
in which service was or is rendered by such Indemnitee, including, without
limitation, service to an employee benefit plan) shall be advanced only upon
delivery to the Company of an undertaking (an “undertaking”), by or on behalf of
such Indemnitee, to repay all amounts so advanced if it shall ultimately be
determined by final judicial decision from which there is no further right to
appeal that such Indemnitee is not entitled to be indemnified for such expenses
under this Section 2(a) or otherwise.

 

  (b) The indemnification provided by this Section 2 shall be from and against
Expenses, judgments, fines and amounts paid in settlement actually and
reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection with
such Proceeding, but shall only be provided if Indemnitee acted in good faith
and in a manner Indemnitee reasonably believed to be in or not opposed to the
best interests of the Company, and, with respect to any criminal Proceeding, had
no reasonable cause to believe Indemnitee’s conduct was unlawful.

 

  (c) Notwithstanding the foregoing provisions of this Section 2, in the case of
any Proceeding by or in the right of the Company to procure a judgment in its
favor by reason of the fact that Indemnitee is or was a director or officer of
the Company, or is or was serving at the Company’s request as a director,
officer, employee or agent of any Other Enterprise, no indemnification shall be
made in respect of any claim, issue or matter as to which Indemnitee shall have
been adjudged to be liable to the Company unless, and only to the extent that,
the Delaware Court of Chancery or the court in which such Proceeding was brought
shall determine upon application that, despite the adjudication of liability but
in view of all the circumstances of the case, Indemnitee is fairly and
reasonably entitled to indemnity for such Expenses which the Delaware Court of
Chancery or such other court shall deem proper.

 

  (d) The termination of any Proceeding by judgment, order, settlement,
conviction, or upon a plea of nolo contendere or its equivalent, shall not, of
itself, create a presumption that Indemnitee did not act in good faith and in a
manner which Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company, and, with respect to any criminal Proceeding, had
reasonable cause to believe that Indemnitee’s conduct was unlawful.

Section 3. Successful Defense; Partial Indemnification. To the extent that
Indemnitee has been successful on the merits or otherwise in defense of any
Proceeding referred to in Section 2 hereof or in defense of any claim, issue or
matter therein, Indemnitee shall be indemnified against Expenses actually and
reasonably incurred in connection therewith. For purposes of this Agreement and
without limiting the foregoing, if any Proceeding is disposed of, on the merits
or

 

-6-



--------------------------------------------------------------------------------

otherwise (including a disposition without prejudice), without (i) the
disposition being adverse to Indemnitee, (ii) an adjudication that Indemnitee
was liable to the Company, (iii) a plea of guilty or nolo contendere by
Indemnitee, (iv) an adjudication that Indemnitee did not act in good faith and
in a manner Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company, and (v) with respect to any criminal Proceeding, an
adjudication that Indemnitee had reasonable cause to believe Indemnitee’s
conduct was unlawful, Indemnitee shall be considered for the purposes hereof to
have been wholly successful with respect thereto.

If Indemnitee is entitled under any provision of this Agreement to
indemnification by the Company for some or a portion of the Expenses, judgments,
fines or amounts paid in settlement actually and reasonably incurred by
Indemnitee or on Indemnitee’s behalf in connection with any Proceeding, or in
defense of any claim, issue or matter therein, and any appeal therefrom but not,
however, for the total amount thereof, the Company shall nevertheless indemnify
Indemnitee for the portion of such Expenses, judgments, fines or amounts paid in
settlement to which Indemnitee is entitled. Any necessary determination
regarding allocation or apportionment of Expenses between successful and
unsuccessful claims, issues or matters shall be made by the person, persons or
entity empowered or selected under Section 4(a) to determine whether Indemnitee
is entitled to indemnification.

Section 4. Determination That Indemnification Is Proper.

 

  (a) Any indemnification hereunder shall (unless otherwise ordered by a court)
be made by the Company unless a determination is made that indemnification of
such person is not proper in the circumstances because he or she has not met the
applicable standard of conduct set forth in Section 2(b) hereof. Any such
determination shall be made (i) by a majority vote of the directors who are not
parties to the Proceeding in question (“disinterested directors”), even if less
than a quorum, (ii) by a majority vote of a committee of disinterested directors
designated by majority vote of disinterested directors, even if less than a
quorum, (iii) by a majority vote of a quorum of the outstanding shares of stock
of all classes entitled to vote on the matter, voting as a single class, which
quorum shall consist of stockholders who are not at that time parties to the
Proceeding in question, (iv) by Independent Counsel, or (v) by a court of
competent jurisdiction; provided, however, that following a Change in Control of
the Company, any determinations, whether arising out of acts, omissions or
events occurring prior to or after the Change in Control of the Company, shall
be made by Independent Counsel selected in the manner described in Section 4(b).
Such Independent Counsel shall determine as promptly as practicable whether and
to what extent Indemnitee would be permitted to be indemnified under applicable
law and shall render a written opinion to the Company and to Indemnitee to such
effect.

 

  (b)

If the determination of entitlement to indemnification is to be made by
Independent Counsel pursuant to Section 4(a) hereof, the Independent Counsel
shall be selected as provided in this Section 4(b). The Independent Counsel
shall be selected by the Board of Directors. Indemnitee may, within ten
(10) days after

 

-7-



--------------------------------------------------------------------------------

  such written notice of selection shall have been given, deliver to the
Company, as the case may be, a written objection to such selection; provided,
however, that such objection may be asserted only on the ground that the
Independent Counsel so selected does not meet the requirements of “Independent
Counsel” as defined in Section 1 of this Agreement, and the objection shall set
forth with particularity the factual basis of such assertion. Absent a proper
and timely objection, the person so selected shall act as Independent Counsel.
If a written objection is made in proper form, the Independent Counsel selected
may not serve as Independent Counsel unless and until such objection is
withdrawn or a court has determined that such objection is without merit. If,
within twenty (20) days after submission by Indemnitee of a written request for
indemnification pursuant to Section 6(a) hereof, no Independent Counsel shall
have been selected and not objected to, either the Company or Indemnitee may
petition the Court of Chancery of the State of Delaware or other court of
competent jurisdiction for resolution of any objection which shall have been
made by the Indemnitee to the Company’s selection of Independent Counsel and/or
for the appointment as Independent Counsel of a person selected by the court or
by such other person as the court shall designate, and the person with respect
to whom all objections are so resolved or the person so appointed shall act as
Independent Counsel under Section 4(a) hereof. The Company shall pay any and all
reasonable fees and expenses of Independent Counsel incurred by such Independent
Counsel in connection with acting pursuant to Section 4(a) hereof, and the
Company shall pay all reasonable fees and expenses incident to the procedures of
this Section 4(b) regardless of the manner in which such Independent Counsel was
selected or appointed.

Section 5. Advance Payment of Expenses; Notification and Defense of Claim.

 

  (a) Expenses incurred by Indemnitee in defending a Proceeding, or in
connection with an enforcement action pursuant to Section 6(b), shall be paid by
the Company to Indemnitee in advance of the final disposition of such Proceeding
as soon as practicable but in any event no later than twenty (20) days after
receipt by the Company of (i) a statement or statements from Indemnitee
requesting such advance or advances from time to time, and (ii) an undertaking
by or on behalf of Indemnitee to repay such amount or amounts, only if, and to
the extent that, there is a final judicial determination (as to which all rights
of appeal therefrom have been exhausted or lapsed) that Indemnitee is not
entitled to be indemnified by the Company as authorized by this Agreement or
otherwise. Such undertaking shall be accepted without reference to the financial
ability of Indemnitee to make such repayment. Advances shall be unsecured and
interest-free.

 

  (b) Promptly after receipt by Indemnitee of notice of the commencement of any
Proceeding, Indemnitee shall, if a claim thereof is to be made against the
Company hereunder, notify the Company of the commencement thereof. The failure
to promptly notify the Company of the commencement of the Proceeding, or
Indemnitee’s request for indemnification, will not relieve the Company from any
liability that it may have to Indemnitee hereunder, except to the extent the
Company is prejudiced in its defense of such Proceeding as a result of such
failure.

 

-8-



--------------------------------------------------------------------------------

  (c) In the event the Company shall be obligated to pay the Expenses of
Indemnitee with respect to a Proceeding as provided in this Agreement, its
Certificate of Incorporation, its By-Laws or otherwise, the Company, if
appropriate, shall be entitled to assume the defense of such Proceeding, with
counsel reasonably acceptable to Indemnitee, upon the delivery to Indemnitee of
written notice of its election to do so. After delivery of such notice, approval
of such counsel by Indemnitee and the retention of such counsel by the Company,
the Company will not be liable to Indemnitee under this Agreement for any fees
of counsel subsequently incurred by Indemnitee with respect to the same
Proceeding, provided that (i) Indemnitee shall have the right to employ
Indemnitee’s own counsel in such Proceeding at Indemnitee’s expense and (ii) if
(1) the employment of counsel by Indemnitee has been previously authorized in
writing by the Company, (2) counsel to the Company or Indemnitee shall have
reasonably concluded that there may be a conflict of interest or position, or
reasonably believes that a conflict is likely to arise, on any significant issue
between the Company and Indemnitee in the conduct of any such defense, (3) after
a Change in Control, the employment of counsel by Indemnitee has been approved
by the Independent Counsel or (4) the Company shall not, in fact, have employed
counsel to assume the defense of such Proceeding, then the fees and expenses of
Indemnitee’s counsel shall be at the expense of the Company, except as otherwise
provided by this Agreement. The Company shall not be entitled, without the
consent of Indemnitee, to assume the defense of any claim brought by or in the
right of the Company or as to which counsel for the Company or Indemnitee shall
have reasonably made the conclusion provided for in clause (2) of the proviso in
the immediately preceding sentence.

 

  (d) Notwithstanding any other provision of this Agreement to the contrary, to
the extent that Indemnitee is, by reason of Indemnitee’s corporate status with
respect to the Company or any Other Enterprise which Indemnitee is or was
serving or has agreed to serve at the request of the Company, a witness or
otherwise participates in any Proceeding at a time when Indemnitee is not a
party in the Proceeding, the Company shall indemnify Indemnitee against all
Expenses actually and reasonably incurred by Indemnitee or on Indemnitee’s
behalf in connection therewith.

Section 6. Procedure for Indemnification.

 

  (a) To obtain indemnification (other than as provided otherwise herein) under
this Agreement, Indemnitee shall promptly submit to the Company a written
request, including therein or therewith such documentation and information as is
reasonably available to Indemnitee and is reasonably necessary to determine
whether and to what extent Indemnitee is entitled to indemnification. The
Company shall, promptly upon receipt of such a request for indemnification,
advise the Board of Directors in writing that Indemnitee has requested
indemnification.

 

-9-



--------------------------------------------------------------------------------

  (b) The determination whether to grant Indemnitee’s indemnification request
(whether made by the Board of Directors or one of its committees, Independent
Counsel, or the Company’s stockholders) shall be made promptly, and in any event
within sixty (60) days following receipt of a request for indemnification
pursuant to Section 6(a). The right to indemnification as granted by Section 2
of this Agreement shall be enforceable by Indemnitee in any court of competent
jurisdiction if the Company denies such request, in whole or in part, or fails
to respond within such sixty-day (60) period. It shall be a defense to any such
action (other than an action brought to enforce a claim for the advance of
Expenses under Section 5 hereof where the required undertaking, if any, has been
received by the Company) that Indemnitee has not met the standard of conduct set
forth in Section 2 hereof, but the burden of proving such defense by clear and
convincing evidence shall be on the Company. Neither the failure of the Company
(including its Board of Directors or one of its committees, its Independent
Counsel, and its stockholders) to have made a determination prior to the
commencement of such action that indemnification of Indemnitee is proper in the
circumstances because Indemnitee has met the applicable standard of conduct set
forth in Section 2 hereof, nor the fact that there has been an actual
determination by the Company (including its Board of Directors or one of its
committees, its Independent Counsel, and its stockholders) that Indemnitee has
not met such applicable standard of conduct, shall be a defense to the action or
create a presumption that Indemnitee has or has not met the applicable standard
of conduct. The Indemnitee’s Expenses incurred in connection with successfully
establishing Indemnitee’s right to indemnification, in whole or in part, in any
such Proceeding or otherwise shall also be indemnified by the Company.

 

  (c) The Indemnitee shall be presumed to be entitled to indemnification under
this Agreement upon submission of a request for indemnification pursuant to this
Section 6, and the Company shall have the burden of proof in overcoming that
presumption in reaching a determination contrary to that presumption. Such
presumption shall be used as a basis for a determination of entitlement to
indemnification unless the Company overcomes such presumption by clear and
convincing evidence.

 

  (d) The knowledge and/or actions, or failure to act, of any director, officer,
agent or employee of the Company shall not be imputed to Indemnitee for purposes
of determining the right to indemnification under this Agreement.

 

-10-



--------------------------------------------------------------------------------

Section 7. Insurance and Subrogation.

 

  (a) The Company represents that it currently has in effect policy or policies
of director and officer liability insurance (the “Insurance Policies”) which
names or covers Indemnitee as an insured.

 

  (b) So long as Indemnitee shall continue to serve as a director or officer of
the Company, or shall continue at the request of the Company to serve as a
director or officer, employee or agent of any Other Enterprise, and thereafter
so long as Indemnitee shall be subject to any possible claim or is a party or is
threatened to be made a party to any Proceeding, by reason of the fact that
Indemnitee is or was a director or officer of the Company, or is or was serving
in any of said other capacities at the request of the Company, the Company shall
be required to maintain the Insurance Policies in effect or to obtain policies
of directors’ and officers’ liability insurance from established and reputable
insurers with coverage in at least the amount or amounts as prescribed by the
Insurance Policies and which provides the Indemnitee with substantially the same
rights and benefits as the Insurance Policies, and which coverage, rights and
benefits shall, in any event, be as favorable to Indemnitee as are accorded to
the most favorably insured of the Company’s directors or officers, as the case
may be (“Comparable D&O Insurance”) unless, in the reasonable business judgment
of the Board of Directors of the Company as it may exist from time to time,
either (i) the premium cost for such Insurance Policies or Comparable D&O
Insurance is disproportionate to the amount of coverage provided, or (ii) the
coverage provided by such Insurance Policies or Comparable D&O Insurance is so
limited by exclusions that there is insufficient benefit provided by such
director and officer liability insurance; provided, however, that in the event
that the Board of Directors makes such a determination, the Company shall
provide notice to Indemnitee no less than thirty (30) days prior to the lapse or
termination of coverage under the Insurance Policies or Comparable D&O
Insurance.

 

  (c) If, at the time of the receipt of a notice of a claim pursuant to the
terms hereof, the Company has director and officer liability insurance in
effect, the Company shall give prompt notice of the commencement of such claim,
and any Proceeding in which such claim is asserted, to the insurers in
accordance with the procedures set forth in the respective policies. The Company
shall thereafter take all necessary or desirable action to cause such insurers
to pay, on behalf of the Indemnitee, all amounts payable as a result of such
claim or Proceeding in accordance with the terms of such policies. The failure
or refusal of any such insurer to pay any such amount shall not affect or impair
the obligations of the Company under this Agreement. In the event of any payment
by the Company under this Agreement, the Company shall be subrogated to the
extent of such payment to all of the rights of recovery of Indemnitee with
respect to any insurance policy, who shall execute all papers required and take
all action necessary to secure such rights, including execution of such
documents as are necessary to enable the Company to bring suit to enforce such
rights in accordance with the terms of such insurance policy. The Company shall
pay or reimburse all Expenses actually and reasonably incurred by Indemnitee in
connection with such subrogation.

 

-11-



--------------------------------------------------------------------------------

  (d) The Company shall not be liable under this Agreement to make any payment
of amounts otherwise indemnifiable hereunder (including, but not limited to,
Expenses, judgments, fines, ERISA excise taxes or penalties, and amounts paid in
settlement) if and to the extent that Indemnitee has otherwise actually received
such payment under the Company’s Certificate of Incorporation or By-Laws, or any
insurance policy, contract, agreement or otherwise.

 

  (e) The Company’s obligation to indemnify or advance Expenses hereunder to
Indemnitee who is or was serving at the request of the Company as a director,
officer, employee or agent of any Other Enterprise shall be reduced by any
amount Indemnitee has actually received as indemnification or advancement of
Expenses from such Other Enterprise.

Section 8. Limitation on Indemnification.

Notwithstanding any other provision herein to the contrary, the Company shall
not be obligated pursuant to this Agreement:

 

  (a) Claims Initiated by Indemnitee. To indemnify or advance expenses to
Indemnitee with respect to a Proceeding (or part thereof) initiated by
Indemnitee, except with respect to a Proceeding brought to establish or enforce
a right to indemnification (which shall be governed by the provisions of
Sections 6(b) and 8(b) of this Agreement), unless such Proceeding (or part
thereof) was authorized or consented to by the Board of Directors of the Company
or the Proceeding was commenced following a Change in Control.

 

  (b) Action for Indemnification. To indemnify Indemnitee for any Expenses
incurred by Indemnitee with respect to any Proceeding instituted by Indemnitee
to enforce or interpret this Agreement, unless Indemnitee is successful in
establishing Indemnitee’s right to indemnification in such Proceeding, in whole
or in part, or unless and to the extent that the court in such Proceeding shall
determine that, despite Indemnitee’s failure to establish his or her right to
indemnification, Indemnitee is entitled to indemnity for such Expenses;
provided, however, that nothing in this Section 8(b) is intended to limit the
Company’s obligation with respect to the advancement of Expenses to Indemnitee
in connection with any such Proceeding instituted by Indemnitee to enforce or
interpret this Agreement, as provided in Section 5 hereof.

 

  (c)

Certain Statutory Violations. To indemnify Indemnitee on account of any
Proceeding with respect to which final judgment is rendered against Indemnitee
for (i) payment or an accounting of profits arising from the purchase or sale by

 

-12-



--------------------------------------------------------------------------------

  Indemnitee of securities in violation of Section 16(b) of the Exchange Act or
any similar successor statute, or (ii) any reimbursement of the Company by the
Indemnitee of any bonus or other incentive-based or equity-based compensation or
of any profits realized by the Indemnitee from the sale of securities of the
Company, as required in each case under the Exchange Act (including any such
reimbursements that arise from an accounting restatement of the Company pursuant
to Sections 304 or 954 of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley
Act”), or the payment to the Company of profits arising from the purchase and
sale by Indemnitee of securities in violation of Section 306 of the
Sarbanes-Oxley Act).

 

  (d) Non-compete and Non-disclosure. To indemnify Indemnitee in connection with
Proceedings or claims involving the enforcement of non-compete and/or
non-disclosure agreements or the non-compete and/or non-disclosure provisions of
employment, consulting or similar agreements the Indemnitee may be a party to
with the Company, or any subsidiary of the Company or any Other Enterprise.

Section 9. Mutual Acknowledgement. Both the Company and the Indemnitee
acknowledge that in certain instances, federal law or applicable public policy
may prohibit the Company from indemnifying its directors, officers, employees,
agents or fiduciaries under this Agreement or otherwise. The Indemnitee
understands and acknowledges that the Company has undertaken or may be required
in the future to undertake with the SEC to submit the question of
indemnification to a court in certain circumstances for a determination of the
Company’s right under public policy to indemnify the Indemnitee.

Section 10. Certain Settlement Provisions. The Company shall have no obligation
to indemnify Indemnitee under this Agreement for amounts paid in settlement of
any Proceeding without the Company’s prior written consent, which shall not be
unreasonably withheld, conditioned or delayed; provided, however, that if a
Change in Control has occurred, the Company shall be liable for indemnification
of Indemnitee for amounts paid in settlement if the Independent Counsel has
approved the settlement. The Company shall not settle any Proceeding in any
manner that would impose any fine or other obligation on Indemnitee without
Indemnitee’s prior written consent, which shall not be unreasonably withheld,
conditioned or delayed.

Section 11. Savings Clause. If any provision or provisions of this Agreement
shall be invalidated on any ground by any court of competent jurisdiction, then
the Company shall nevertheless indemnify Indemnitee as to Expenses, judgments,
fines and amounts paid in settlement with respect to any Proceeding, including
an action by or in the right of the Company, to the full extent permitted by any
applicable portion of this Agreement that shall not have been invalidated and to
the full extent permitted by applicable law.

Section 12. Contribution. In order to provide for just and equitable
contribution in circumstances in which the indemnification provided for herein
is held by a court of competent jurisdiction to be unavailable to Indemnitee in
whole or in part, it is agreed that, in such event,

 

-13-



--------------------------------------------------------------------------------

the Company shall, to the fullest extent permitted by law, contribute to the
payment of Indemnitee’s Expenses, judgments, fines and amounts paid in
settlement with respect to any Proceeding, or any claims, issues or matters in
such Proceeding, in an amount that is just and equitable in the circumstances,
taking into account, among other things, contributions by other directors and
officers of the Company or others pursuant to indemnification agreements or
otherwise; provided, that, without limiting the generality of the foregoing,
such contribution shall not be required where such holding by the court is due
to (i) the failure of Indemnitee to meet the standard of conduct set forth in
Section 2 hereof, or (ii) any limitation on indemnification set forth in
Section 7(e), 8, 9 or 10 hereof.

Section 13. Form and Delivery of Communications. All notices and other
communications given or made pursuant to this Agreement shall be in writing and
shall be deemed effectively given: (i) upon personal delivery to the party to be
notified, (ii) when sent by facsimile if sent during normal business hours of
the recipient, and if not so confirmed, then on the next business day,
(iii) five (5) days after having been sent by registered or certified mail,
return receipt requested, postage prepaid, or (iv) one (1) day after deposit
with a nationally recognized overnight courier, specifying next day delivery,
with written verification of receipt. All communications shall be sent to the
address or facsimile number set forth below, or to such other address or
facsimile number as may have been furnished hereafter to Indemnitee by the
Company or to the Company by Indemnitee, as the case may be.

If to the Company:

Bob Evans Farms, Inc.

Attn: General Counsel

3776 South High Street

Columbus, Ohio 43207

Facsimile: (614) 409-2467

Email: colin.daly@bobevans.com

If to Indemnitee: At the Address Indicated on the Signature Page

Section 14. Subsequent Legislation. If the General Corporation Law of Delaware
is amended after adoption of this Agreement to expand further the
indemnification of, or advancement of Expenses to, or making permitted
contribution to, directors or officers, then the Company shall indemnify and
advance Expenses and make contributions to Indemnitee to the fullest extent
permitted by the General Corporation Law of Delaware, as so amended.

Section 15. Nonexclusivity. The provisions for indemnification, advancement of
Expenses and contribution set forth in this Agreement shall not be deemed
exclusive of any other rights which Indemnitee may have under any provision of
law, the Company’s Certificate of Incorporation or By-Laws, in any court in
which a Proceeding is brought, the vote of the Company’s stockholders or
disinterested directors, other agreements or otherwise, and Indemnitee’s rights
hereunder shall continue after Indemnitee has ceased acting as a director or
officer of the Company, or ceased serving at the Company’s request as a
director, officer, employee or agent of any Other

 

-14-



--------------------------------------------------------------------------------

Enterprise, and shall inure to the benefit of the heirs, executors,
administrators and legal representatives of Indemnitee. However, no amendment or
alteration of the Company’s Certificate of Incorporation or By-Laws or any other
agreement shall adversely affect the rights provided to Indemnitee under this
Agreement.

Section 16. Enforcement. The Company shall be precluded from asserting in any
judicial Proceeding that the procedures and presumptions of this Agreement are
not valid, binding and enforceable. The Company agrees that its obligations set
forth in this Agreement are unique and special, and that failure of the Company
to comply with the provisions of this Agreement will cause irreparable and
irremediable injury to Indemnitee, for which a remedy at law will be inadequate.
As a result, in addition to any other right or remedy Indemnitee may have at law
or in equity with respect to breach of this Agreement, Indemnitee shall be
entitled to injunctive or mandatory relief directing specific performance by the
Company of its obligations under this Agreement.

Section 17. Interpretation of Agreement. It is understood that the parties
hereto intend this Agreement to be interpreted and enforced so as to provide
indemnification of, and advancement of Expenses and contribution to, Indemnitee
to the fullest extent now or hereafter permitted by law.

Section 18. Entire Agreement. This Agreement and the documents expressly
referred to herein constitute the entire agreement between the parties hereto
with respect to the matters covered hereby, and any other prior or
contemporaneous oral or written understandings or agreements with respect to the
matters covered hereby are expressly superseded by this Agreement.

Section 19. Modification and Waiver. No supplement, modification or amendment of
this Agreement shall be binding unless executed in writing by both of the
parties hereto. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provision hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver.

Section 20. Successor and Assigns. All of the terms and provisions of this
Agreement shall be binding upon, shall inure to the benefit of and shall be
enforceable by the parties hereto and their respective successors, assigns,
heirs, executors, administrators and legal representatives. The Company shall
require and cause any direct or indirect successor (whether by purchase, merger,
consolidation or otherwise) to all or substantially all of the business or
assets of the Company, by written agreement in form and substance reasonably
satisfactory to Indemnitee, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform if no such succession had taken place. This Agreement shall
continue in effect regardless of whether Indemnitee continues to serve as a
director, officer, employee, agent of fiduciary (as applicable) of the Company
or of any Other Enterprise.

Section 21. Service of Process and Venue. For purposes of any Proceedings to
enforce this Agreement, the Company and Indemnitee hereby irrevocably and
unconditionally (i) agree that any Proceeding arising out of or in connection
with this Agreement shall be brought only in the

 

-15-



--------------------------------------------------------------------------------

Chancery Court of the State of Delaware (the “Delaware Court”), and not in any
other state or federal court in the United States of America or any court in any
other country, (ii) consent to submit to the exclusive jurisdiction of the
Delaware Court for purposes of any Proceeding arising out of or in connection
with this Agreement, (iii) irrevocably appoint, to the extent such party is not
otherwise subject to service of process in the State of Delaware, CT Corporation
as its agent in the State of Delaware as such party’s agent for acceptance of
legal process in connection with any such Proceeding against such party with the
same legal force and validity as if served upon such party personally within the
State of Delaware, (iv) waive any objection to the laying of venue of any such
Proceeding in the Delaware Court, and (v) waive, and agree not to plead or to
make, any claim that any such Proceeding brought in the Delaware Court has been
brought in an improper or inconvenient forum.

Section 22. Governing Law. This Agreement shall be governed exclusively by and
construed according to the laws of the State of Delaware, as applied to
contracts between Delaware residents entered into and to be performed entirely
within Delaware. If a court of competent jurisdiction shall make a final
determination that the provisions of the law of any state other than Delaware
govern indemnification of, or advancement of Expenses or contribution to, its
officers and directors by the Company, then the indemnification, advancement of
Expenses and contribution provided under this Agreement shall in all instances
be enforceable to the fullest extent permitted under such law, notwithstanding
any provision of this Agreement to the contrary.

Section 23. Employment Rights. Nothing in this Agreement is intended to create
in Indemnitee any right to employment or continued employment.

Section 24. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument, notwithstanding that
both parties are not signatories to the original or same counterpart.

Section 25. Headings. The section and subsection headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

Section 26. Section 409A. It is intended that any indemnification payment or
advancement of Expenses made hereunder shall be exempt from Section 409A of the
Internal Revenue Code of 1986, as amended, and the guidance issued thereunder
(“Section 409A”) pursuant to Treasury Regulation Section 1.409A-1(b)(10).
Notwithstanding the foregoing, if any indemnification payment or advancement of
Expenses made hereunder shall be determined to be “nonqualified deferred
compensation” within the meaning of Section 409A, then (i) the amount of the
indemnification payment or advancement of Expenses during one taxable year shall
not affect the amount of the indemnification payments or advancement of Expenses
during any other taxable year, (ii) the indemnification payments or advancement
of Expenses must be made on or before the last day of the Indemnitee’s taxable
year following the year in which the expense was incurred, and (iii) the right
to indemnification payments or advancement of Expenses hereunder is not subject
to liquidation or exchange for another benefit.

 

-16-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
parties hereto to be effective as of the last date written below.

Bob Evans Farms, Inc.:

 

By:    

Its:    

Dated:       , 20    

Indemnitee:

 

 

If Notice to Indemnitee:

 

            Facsimile:        

Email:    

Dated:       , 20    

 

-17-